DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

No claims have been amended, cancelled or added. Claims 1-25 are currently pending review.

Response to Arguments
Applicant's arguments filed September 29, 2021 have been fully considered but they are not persuasive. The applicant traverses the 112 first paragraph rejection indicating that the specification provides support in paragraphs 22, 30, 33, 39, 67, 146, and 147.
The Office disagrees. There is no mention of “radio-based search” in paragraphs 22, 30, 33, 39, 67, 146, and 147. Paragraph 22 mentions sensors on the HMD to indicate position and orientation of the HMD that is transmitted to the base, while the base performs calculations to determine how to render the images displayed on the HMD which is not the same as performing a radio-based search by the HMD. Paragraph 30 refers to operations used to determine the orientation of the HMD by a sensor unit 112 which is not the same as performing a radio-based search by the HMD. Paragraph 33 refers to functions of the base and controls capable of beamforming which is not the same as performing a radio-based search by the HMD. Paragraph 39 refers to networks used to communicate between the antenna 212 on the HMD and the antenna 240 on the base 204 which is not the same as performing a radio-based search by the HMD. Paragraph 67 refers to beam direction calculations which is not the same as performing a radio-based search by the HMD. Paragraphs 146-147 refers to an image processing system and implementations which is not the same as explicitly indicating that the HMD performs a radio-based search. Further paragraph 52 of the specification of the instant application indicates “the base 204 may .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 and 20 (and their dependent claims 16-19 and 21-25) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-7 and 8-10, 12-13 are respectively rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1, 3, 5, 8, 10) and (19) of U.S. Patent No.: 10,720,125 B2 in view of Lucas et al. (Pub. No.: US 2019/0379428 A1) hereinafter referred to as Lucas. Claims 1 and 8 of the instant application are broader than claims 1 and 19 of Patent No.: 10,720,125. Although the claims at issue are not identical, they are not patentably distinct from each other because although claim 1 of the instant application indicates a mobile device; a head mounted display of Patent No.: 10,720,125 is a form of a mobile device. Although claim 8 of the instant application indicates “a base having at least one antenna”, Claim 19 of Patent No.: 10,720,125 recites a base … having a transmitter which is a type of antenna. With respect to Claims 1 and 8, the claims of the instant application respectively recite “performing, by a base, … a radio-based search” and “the base being arranged to operate by: … performing … a radio-based search” of which is not present in the limitations of Patent No.: 10,720,125. Lucas teaches in paragraph 234 that the base uses location data provided by a mobile device and the results of a signal sweep to determine a location of the mobile device/HMD. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to . 
Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 8, 10, and 19 of U.S. Patent No. 10,720,125 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of Patent No. 10,720,125 B2.

Allowable Subject Matter
Claims 3, 11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/Examiner, Art Unit 2621                                                                                                                                                                                                        
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621